317 S.W.2d 743 (1958)
Mrs. Henry HUNT, Appellant,
v.
The STATE of Texas, Appellee.
No. 30030.
Court of Criminal Appeals of Texas.
October 29, 1958.
L. D. Hartwell, Greenville, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
Upon a plea of guilty before the Court, without a jury, appellant was convicted of the offense of unlawfully possessing intoxicating liquor for the purpose of sale in a dry area and her punishment assessed at one year in jail and a fine of $500.
After conviction appellant filed an amended motion for new trial in which she alleged that the punishment assessed was unjust, unreasonable and excessive, and that had she known the Court would inflict such punishment she would not have entered a plea of guilty. It was further alleged that the judgment of conviction was not supported by any evidence.
The motion was not sworn to or supported by the affidavit of appellant or any person.
The unverified motion was insufficient as a pleading and the Court's action in overruling the same cannot be assigned as error. Vowell v. State, 156 Tex.Cr.R. 493, 244 S.W.2d 214, and Williams v. State, Tex.Cr.App., 296 S.W.2d 781.
Where an accused enters a plea of guilty in a misdemeanor case it is not necessary that the State introduce evidence showing his guilt. Ex parte Clinnard, 145 Tex.Cr.R. 460, 169 S.W.2d 181, and Palomo v. State, 157 Tex.Cr.R. 442, 249 S.W.2d 210. We observe however that the statement of facts on file in the cause does reflect that the State introduced sufficient evidence to establish the appellant's guilt.
It has been the holding of this Court that when the punishment assessed *744 is within the limits prescribed by law it is not excessive and it is not within the province of this Court to pass on the propriety of such punishment. Palomo v. State, supra; Pineda v. State, 157 Tex.Cr.R. 609, 252 S.W.2d 177, and Manning v. State, 162 Tex.Cr.R. 329, 284 S.W.2d 903.
Finding no reversible error the judgment of the trial court is affirmed.
Opinion approved by the Court.